Title: From Thomas Jefferson to John Page, 12 July 1780
From: Jefferson, Thomas
To: Page, John



Dear Sir
Richmond July 12. 1780

The bill for draughting the militia of the several counties is not yet passed: however, from what I have heard of it’s contents, it will not give the Executive a power to commute the demands for infantry into cavalry. Perhaps it would not be prudent to do so, because Genl. Washington (who knows best what he wants) has called for infantry, not cavalry, because it is very doubtful whether additional cavalry could be subsisted there—and because every county would have equal right to claim the commutation, in which case it might become a question whether a single man for the infantry would go. We have had offers from six or eight counties to raise each a troop of horse voluntarily to serve a twelvemonth, without desiring any credit in their draughts. These offers have been declined because we were informed that cavalry could not be subsisted at either camp. Genl. Gates is to let me know on his arrival in Carolina whether more horse are wanting there, and whether they can be fed. In the mean time it will be proposed in Council to have them ready raised to proceed if he calls for them. But even these cannot be taken in lieu of infantry under the law as I understand.
The council had determined not to allow more than three Commissioners of the provision law in any county. They have however on your request added Anderson and Seawell to the two they had before appointed.
We some time ago gave a Commodore’s commission to James Barron; and understanding that one of the Eastern shore gallies was abandoned by officers and men, we directed him to bring her to the Western shore and keep her on duty there. We recommended (but did not expressly order) the other to be brought round and stationed on the bay side of the Eastern shore, because there she might co-operate in the defence of the bay, and be convenient to receive his orders. I suppose Barron will remove her. Without doubt it was great partiality to keep such a proportion of our small naval force to defend half the trade only of two counties.
  I beg you not to suppose a multiplicity of letter writing would prevent my answering yours. Were duty out of the question I have other prevailing motives for taking every opportunity of corresponding with you. For the present I have little to offer you more than the preceding answer to the articles of your letter. I suppose you have heard that the French fleet actually sailed from Toulon on the 20th. of April. This is authentic. Report adds that they have 104. transports. Gates thinks they cannot be expected till the 20th. inst.
I am Dear Sir with sincere esteem Your friend & servt.,

Th: Jefferson

